FILED
                           NOT FOR PUBLICATION
                                                                            NOV 21 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    18-50062

              Plaintiff-Appellee,                D.C. No.
                                                 2:07-cr-00455-PSG-1
 v.

RICHARD A. MAIZE,                                MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted April 11, 2019**
                               Pasadena, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and GILSTRAP,***
District Judge.

      Richard Maize (Maize) appeals the district court’s denial of his motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable James Rodney Gilstrap, United States District Judge
for the Eastern District of Texas, sitting by designation.
compel the Department of Justice (DOJ) to remove public access to electronically

stored press releases (Press Releases) containing publicly available information

related to his plea agreement and conviction.

      Over a decade ago, Maize was the subject of an investigation regarding real

estate fraud. Maize ultimately pled guilty to various offenses. The district court

sentenced Maize to 18 months’ imprisonment followed by three years of

supervised release. Following his plea agreement, the DOJ released multiple Press

Releases about the prosecution and conviction of Maize and his co-conspirators.

      More than six years later, on the final day of his supervised release, Maize

filed the instant motion in his criminal case. Maize contended that publication of

the Press Releases violated the separation of powers doctrine, constituted

punishment in violation of the Eighth Amendment, and deprived him of

procedural due process. He also asserted that the Press Releases violated his

constitutional right to privacy and the Privacy Act of 1974 (the Act).

      Before considering the merits of Maize’s motion, we examine the district

court’s jurisdiction to resolve the matter. See Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 95 (1998) (noting that the Ninth Circuit’s obligation is to

determine whether the district court had jurisdiction). Maize relies on the concept

of ancillary jurisdiction. Ancillary jurisdiction allows federal courts to hear “some


                                           2
matters otherwise beyond their competence that are incidental to other matters

properly before them.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

378 (1994) (parenthetical omitted). The Supreme Court noted that there are two

legitimate forms of ancillary jurisdiction: “(1) to permit disposition by a single

court of claims that are, in varying respects and degrees, factually interdependent;

and (2) to enable a court to function successfully, to manage its proceedings,

vindicate its authority, and effectuate its decrees.” Id. at 379-80 (citations

omitted).

      That the criminal case led to the post-plea actions by the DOJ was

insufficient to create ancillary jurisdiction. As in Kokkonen, the criminal case and

the motion to compel were not incidental to each other or factually interdependent.

See id. at 380. The issue in the criminal case was whether Maize was guilty of the

charged crimes, and the issue in the motion to compel is whether the effects of

DOJ’s actions constituted punishment. Resolving the motion to compel does not

enable the district court to function successfully. Before Maize filed the motion,

there were no proceedings to manage, no court authority to vindicate, and no

decrees to effectuate. In sum, Maize failed to establish that the district court could

legitimately exercise jurisdiction to review the motion to compel filed after

completion of the sentence in the criminal case. See United States v. Vela, 624


                                           3
F.3d 1148, 1151 (9th Cir. 2010) (“[F]inality coincides with the termination of the

criminal proceedings. . . .”). We remand to the district court to dismiss for lack of

jurisdiction.

      REMANDED FOR DISMISSAL.




                                           4